      Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 1 of 40 PageID #:412




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    JAMES MONEY, et al.,

                    Plaintiffs,                        No. 20-C-2093
                                                       (Also filed in case no. 20-C-1792)
           v.
        Honorable Steven C. Seeger
    J.B. PRITZKER, et al.,                             Honorable Robert M. Dow,
                                                       Emergency Judge
                     Defendants.

    DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EMERGENCY MOTION FOR A
      TEMPORARY RESTRAINING ORDER OR PRELIMINARY INJUNCTION

         The Court and the public need only watch Governor Pritzker’s daily press

briefing, or review the websites of the Illinois Department of Corrections, the Illinois

Department of Public Health, and any number of other state offices and agencies, to

see that the Governor, the Department, and the State have implemented immediate

and drastic steps to address the COVID-19 public health emergency to protect all

Illinois citizens, including those incarcerated in state prisons.1

         This response in opposition to plaintiffs’ emergency motion will address in

detail the fundamental legal flaws with plaintiffs’ claims and why they do not—and

cannot—support the immediate release and transfers to their homes that plaintiffs

seek. First and foremost, however, given the unprecedented public health emergency



1        A court may take judicial notice of “a fact that is not subject to reasonable dispute because it:
(1) is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and
readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.
201(b); see also Hill v. Capital One Bank (USA), N.A., No. 14-CV-6236, 2015 WL 468878, at *5 (N.D.
Ill. Feb. 3, 2015) (citing Denius v. Dunlap, 330 F.3d 919, 926 (7th Cir. 2003) (noting that contents of
government websites are a proper item of which to take judicial notice)).
    Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 2 of 40 PageID #:413




taking place throughout the country, and as the Court expressly requested (see Dkt.

14, directing defendants “to give special attention to explaining exactly what

measures, if any, are currently being taken in Illinois ‘to protect people in prisons

from the impending spread of COVID-19 by releasing people in an effort to reduce

populations’”) the Governor and the Acting Director (the “Director”) detail below the

actions they have taken and continue to take to ensure the safety of those

incarcerated in the Department of Corrections.

       The Governor issued a disaster proclamation on March 9, 2020, four days

before the federal government announced a national emergency.2 The Department of

Corrections followed immediately by enacting strict measures, consistent with CDC

guidelines,3 to protect those who are housed and work in Illinois prisons. These

actions include adoption of a pandemic response plan consistent with CDC guidance

(including a separate plan specific to Stateville), enhanced screening and testing for

COVID-19, increased hygiene and sanitation, new limits (and now a prohibition) on

outside visitors, and increased separation of prisoners through an administrative

quarantine.4 And well before plaintiffs filed this action, defendants were already




2      Dkt. 1 ¶ 20, citing Gubernatorial Disaster Declaration.
3       CDC,    Coronavirus    Disease    2019  (COVID-19):    Guidance      Documents,    CDC,
https://www.cdc.gov/coronavirus/2019-ncov/communication/guidance-
list.html?Sort=Date%3A%3Adesc.
4       CDC, Coronavirus Disease 2019 (COVID-19): Interim Guidance on Management of
Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-
detention.html;    see also COVID-19 Response, Illinois Department of Corrections,
https://www2.illinois.gov/idoc/facilities/Pages/Covid19Response.aspx (last visited Apr. 5, 2020).

                                                 2
    Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 3 of 40 PageID #:414




systematically reviewing prisoners, including the groups identified in the complaint,

to determine who could be released safely under Illinois law.

       Although the Court need not look beyond plaintiffs’ pleading to reject their

request for emergency relief, the Court can take judicial notice of the facts showing

that over the past several weeks, defendants’ unprecedented and extraordinary

measures to mitigate the risk of COVID-19 in Illinois prisons include the following:

          As plaintiffs admit (Dkt. 1 ¶ 73; Dkt. 9 at 27), the Governor has suspended
           admissions of new prisoners from all Illinois county jails, with limited
           exceptions at the sole discretion of the Director. Executive Order 2020-13;5
           see also Executive Order 2020-18 (extending Executive Order 2020-13
           through April 30, 2020).6

          Plaintiffs also admit the Governor has activated the Illinois National Guard
           to provide additional medical support at Stateville. Dkt. 1 ¶¶ 91; Dkt. 9 at
           48.

          The Governor is continuing to review and grant commutation petitions.7

          The Department created a population management task force, which
           includes members from the Prison Review Board, solely for the purpose of
           prioritizing the review of individuals for possible release through
           statutorily permissible means.

          As of April 6, 2020, the Department has released approximately 450
           prisoners through various forms of sentence credit, restoration of credit,




5       Pritzker,    Governor    J.B.,  Executive    Order    2020-13    (Mar.            26,    2020),
https://www2.illinois.gov/Documents/ExecOrders/2020/ExecutiveOrder-2020-13.pdf.
6       Pritzker,    Governor    J.B.,   Executive    Order    2020-18     (Apr.           1,    2020),
https://www2.illinois.gov/Documents/ExecOrders/2020/ExecutiveOrder-2020-18.pdf.
7        For example, on March 30, 2020, Thomas Franzen, a 37-year-old cancer patient was released from
Stateville to his Sugar Grove home to serve 2 years of parole. He was serving a 4-year sentence for
possession of >5,000 grams of marijuana. https://www.dailyherald.com/news/20200331/cancer-
patient-serving-4-years-for-thc-chocolates-out-of-prison-thanks-to-governor.


                                                   3
    Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 4 of 40 PageID #:415




           and electronic detention.8 The Department has provided an additional 65
           furloughs since the creation of the population management task force.

          Between March 2 and April 6, 2020, the Department reduced its population
           by more than 1,000 prisoners.9

          The Department is continuing to award up to 180 days of Earned
           Discretionary Sentencing Credit (EDSC) for eligible offenders pursuant to
           730 ILCS 5/3-6-3(a)(3). The sentencing credit is within the sole discretion
           of the Director, but must be based on the results of a risk or needs
           assessment, circumstances of the crime, any history of conviction for a
           forcible felony, the offender’s behavior and disciplinary history, and the
           inmate’s commitment to rehabilitation, including participation in
           programming. Id. The Director is prohibited from awarding discretionary
           sentencing credit to any inmate unless the inmate has served a minimum
           of 60 days. Id.

          On April 6, 2020 (today), the Department filed an emergency rule change
           to amend the Administrative Code, 20 Ill. Admin. Code § 107.20, to relax
           the award of Earned Disciplinary Sentence Credit (EDSC) for those with
           100-level disciplinary tickets.

          The Department is continuing to identify offenders within nine months of
           their release date and conducted individualized reviews to determine
           whether they are eligible for early release. The review requires staff to
           examine an offender’s file for disciplinary history, commitment to
           rehabilitation, and criminal history. Offenders with forcible felonies, violent
           criminal histories, significant disciplinary issues, and outstanding
           warrants are not approved for the sentencing credit. The Department
           continues to generate a list of offenders every week and continues to
           conduct daily reviews of these offenders’ files.

          The Department is continuing to review revocation of good conduct credit
           and has restored sentence credit where appropriate.

          The Department is continuing to place offenders on electronic monitoring
           or home detention pursuant to 730 ILCS 5/5-8A-3. The Department has

8        Id. at 6:54-8:06; see also @IDOC_Illinois, TWITTER (Apr. 4, 2020, 2:50 PM),
https://twitter.com/IDOC_Illinois/status/1245800734651752450; @IDOC_Illinois, TWITTER (Apr. 5,
2020, 4:00 PM), https://twitter.com/IDOC_Illinois/status/1246905474013966338.
9        This number was 1,069 (since February 1, 2020) as of Governor Pritzker’s March 31, 2020
press briefing. See Pritzker, Governor J.B., IDPH, COVID-19 Press Update Video, at 5:34-6:07 (Mar.
31, 2020), available at http://www.dph.illinois.gov/topics-services/diseases-and-conditions/diseases-a-
z-list/coronavirus/media-publications/daily-press-briefings.

                                                  4
     Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 5 of 40 PageID #:416




              already placed 16 of 21 pregnant and postpartum offenders on home
              detention, and is now concentrating its efforts on those who are 55 years or
              older, have served at least 25% of the sentence and are within 12 months of
              release.10 Although this category is permitted under 730 ILCS 5/5-8A-3(d),
              the Department must conduct individual assessments to ensure placement
              outside of a secure facility is appropriate.11

             To allow for faster releases of prisoners, the Governor has suspended the
              required 14-day notification to State’s Attorneys for inmates released early
              as a result of earned sentence credit for good conduct. Executive Order
              2020-11;12 see also Executive Order 2020-18 (extending Executive Order
              2020-11 through April 30, 2020).13

             To provide greater flexibility for the use of medical furloughs, on April 6,
              2020, the Governor filed an additional Executive Order (EO 2020-21) to
              suspend the 14-day limit for medical furloughs and allow furloughs for
              medical purposes at the Director’s discretion and consistent with the
              guidance of the Department’s medical director.

             The Prisoner Review Board continues to conduct daily hearings by
              telephone and video conference to set the conditions of mandatory
              supervised release for all individuals pending release.

             The PRB has notified those affected by the cancellation of the April 2020
              clemency docket and new dates are being secured. The PRB is also notifying
              affected parties that they can request to convert to a non-public hearing,
              which could be heard based upon the paper submissions, if all affected
              parties agree. In addition, the PRB continues to conduct informational
              interviews of incarcerated petitioners by videoconference as usual, and the
              July docket is still set to proceed as planned at this time.

             The PRB continues to conduct release revocation hearings. As always, each
              case is reviewed on an individual basis, with consideration of the facts and
              circumstances of each alleged violation or set of violations, including the
              protection of victims, the safety of those in the State’s custody, and the

10       IDPH, COVID-19 Press Update Video, at 6:54-8:38 (Mar. 31, 2020), available at
http://www.dph.illinois.gov/topics-services/diseases-and-conditions/diseases-a-z-
list/coronavirus/media-publications/daily-press-briefings.
11      Id.
12      Pritzker,    Governor    J.B.,  Executive    Order    2020-11    (Mar.     23,   2020),
https://www2.illinois.gov/Documents/ExecOrders/2020/ExecutiveOrder-2020-11.pdf.
13      Pritzker,    Governor    J.B.,   Executive    Order    2020-18     (Apr.   1,    2020),
https://www2.illinois.gov/Documents/ExecOrders/2020/ExecutiveOrder-2020-18.pdf.

                                               5
   Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 6 of 40 PageID #:417




          overall public health concerns currently facing the State. The PRB is also
          taking into account the nature of the current extraordinary circumstances
          in all cases as a result of COVID-19, while recognizing that each decision
          must be made with the goals of protecting public safety and safely and
          restoring releasees to productive lives.

         The Governor’s Office is working with outside groups such as the SAFER
          Foundation and TASC to identify and secure safe host sites and provide
          wrap-around services to support potential releases.

         Lt. Governor Julia Stratton, along with the SAFER Foundation, has
          developed the Prison Emergency Early Release Response (PEERR) team.
          The PEERR team is a coordinated effort to facilitate the successful reentry
          of people leaving our state prisons and returning to Cook County. The
          PEERR team is currently developing a referral network of human services,
          healthcare, housing, and reentry providers that are open for business,
          whether in person or remotely, and have capacity to deliver services to
          people being released from IDOC custody. These services may include food,
          clothing, financial assistance, telehealth substance use and mental health
          services, physical healthcare, medication continuity, employment services,
          and housing.

         The Governor and the Director continue to monitor these efforts, and the
          Department continues to make necessary changes as the situation evolves.

      These are the actions of officials who are responding quickly and aggressively

to combat COVID-19—actions that are the opposite of deliberate indifference.

Plaintiffs nevertheless assert the bald conclusion that the Governor and Director

have not acted with sufficient “urgency or decisiveness” and have “failed to take

reasonable measures” to reduce the prison population “substantially” to their

satisfaction. Id. ¶¶ 74, 111. These allegations do not present a plausible claim for

deliberate indifference, let alone a claim with any likelihood of success.

      Plaintiffs’ motion should be denied, not only because they cannot show a

likelihood of success on the merits in light of their inability to surmount the many

procedural and substantive legal hurdles discussed below, but also because plaintiffs’


                                           6
   Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 7 of 40 PageID #:418




alleged “possibility” of harm, see Dkt. 9 at 64, does not outweigh the definite harm to

the State and the public if the Court were to order the immediate release of the

thousands of prisoners in plaintiffs’ proposed subclasses 1 and 2. Plaintiffs’ request

that they and the Court substitute their own judgment for the Department’s in

determining who may be safely released from prison and on what conditions, is

neither responsible nor in keeping with the public interest. This is particularly so

here, where the Department is already evaluating prisoners for whether they can be

released without undue risk to public safety and whether each prisoner would have

suitable housing if released.

       Critical decisions about the release of prisoners are committed to the State and

its officials; they are in the best position to weigh how to manage the prison

population and balance the safety of prisoners, prison staff, and the public. For that

reason, federal law restricts the authority of federal judges to order prisoner releases.

The Prison Litigation Reform Act does not allow it except when ordered by a

designated three-judge panel, and even then only after a court has already entered

less intrusive relief addressing the same problem. These PLRA requirements defeat

plaintiffs’ case.

       Supreme Court precedent also bars prisoners from using a § 1983 action to

seek a “quantum change” in their conditions of confinement. By seeking immediate

release from prison, plaintiffs are seeking the kind of quantum change that is not

allowed.




                                           7
   Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 8 of 40 PageID #:419




      And while prisoners may sue to protect themselves from cruel and unusual

punishment, a right protected by the Eighth Amendment, they must allege and

ultimately prove that prison officials are “deliberately indifferent” to a recognized risk

that those prisoners face substantial harm. Plaintiffs’ pleading does not plausibly

show that the Governor or the Director have been deliberately indifferent to the risks

posed by COVID-19. Plaintiffs do not allege the kind of subjective indifference—

amounting to criminal recklessness—to sustain a plausible claim under the Eighth

Amendment. That claim is particularly specious here, where it is clear that

defendants not only recognize the risk of harm to prisoners and prison staff from

COVID-19, but have also taken and continue to take immediate and significant

actions to address that risk. Plaintiffs likewise do not present a plausible claim giving

them a likelihood of success under the ADA. They do not plausibly allege to be

“qualified” under the ADA, nor do they plausibly allege any discrimination against

them by reason of any claimed disability

      There is no question that COVID-19 poses unprecedented risks to the health

of all citizens, including prisoners. And while courts may issue temporary emergency

relief in appropriate cases, the Court cannot do so here, where the underlying legal

claims lack a likelihood of success and where the requested relief—here an

unprecedented mandatory immediate prison release of as many as 16,000 convicted

felons—is manifestly against the State’s and the public’s interests.




                                            8
     Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 9 of 40 PageID #:420




                                         BACKGROUND

        Plaintiffs are ten individuals convicted of a range of felonies, including

aggravated kidnapping and murder. None claim to have COVID-19. Two of them

(Gerald Reed and Patrice Daniels) are housed at facilities (the Stateville Northern

Reception Center [NRC] and the Joliet Treatment Center, respectively), where

someone on staff (no prisoners) allegedly tested positive for COVID-19. Dkt. 1 ¶¶ 71,

95, 101. Only one of those plaintiffs, Gerald Reed, is a member of the proffered

subclasses 1 and 2 seeking a release through the requested “temporary restraining

order.”14 Dkt. 9 at 1–2. The complaint defines subclasses 1 and 2 to encompass those

who, based on their age or medical condition, are “eligible for medical furlough

pursuant to 730 ILCS 5/3-11-1,” Dkt. 1 ¶ 103(a) & (b). By plaintiffs’ math, these two

groups constitute approximately 16,000 prisoners. Dkt. 1 ¶ 105.

        Plaintiffs base their requested relief, which they characterize at times as either

a temporary restraining order or a preliminary injunction, e.g., Dkt. 9 at 1–2, 38 (it

is more akin to a preliminary injunction), on two legal claims: Count I alleging

deliberate indifference in violation of the Eighth Amendment, and Count III alleging

a violation of the ADA. Id. at 40. As discussed below, plaintiffs are not likely to

succeed on either claim.15



14      Daniels is 45 years old and does not identify any medical vulnerability. Dkt. 1 ¶ 101. Seven of
the named plaintiffs (Money, Richard, G. Reed, Green, Labosette, C. Reed, and Tate) claim to be in
subclasses 1 and/or 2 seeking immediate release from prison based on their age and/or medical
condition.
15       Although plaintiffs are not seeking emergency relief based on their procedural due process
claim in Count II, that claim also has no likelihood of success on the merits because plaintiffs lack
any liberty or property interest in being granted a furlough or home detention. As discussed more
fully in Respondent’s Response to Emergency Petition for Writs of Habeas Corpus in case 2094, the

                                                  9
   Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 10 of 40 PageID #:421




                                           ARGUMENT

        The standards for deciding whether a temporary restraining order is

appropriate are “analogous to the standards applicable when determining whether

preliminary injunctive relief is appropriate.” YourNetDating, Inc. v. Mitchell, 88 F.

Supp. 2d 870, 871 (N.D. Ill. 2000). Injunctive relief is “an extraordinary and drastic

remedy, one that should not be granted unless the movant, by a clear showing, carries

the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (emphasis

in original); see also Boucher v. Sch. Bd. of Sch. Dist. of Greenfield, 134 F.3d 821, 823

(7th Cir. 1998) (same); see also Roland Mach. Co. v. Dresser Indus., 749 F.2d 380, 389

(7th Cir. 1984).

        To obtain a temporary restraining order or preliminary injunction, plaintiffs

must make a clear showing that: (1) they are likely to succeed on the merits; (2) they

are likely to suffer irreparable harm in the absence of preliminary relief; (3) the

balance of equities tips in their favor; and (4) that the injunction is in the public

interest. Winter v. Natural Res. Def. Council, 555 U.S. 7, 20 (2008); Judge v. Quinn,

612 F.3d 537, 546 (7th Cir. 2010). Additionally, the court “must balance the competing




courts have consistently held that a statute providing for release from prison to a less restrictive
form of custody (such as parole or, here, home detention) does not create a liberty or property
interest unless the statute contains “‘explicitly mandatory language,’ i.e., specific directives to the
decisionmaker that if the regulations’ substantive predicates are present, a particular outcome must
follow.” Ky. Dept. of Corr. v. Thompson, 490 U.S. 454, 463 (1989) (emphasis added); see also
Grennier v. Frank, 453 F.3d 442, 444 (7th Cir. 2006) (“It takes mandatory language (and thus an
entitlement contingent on facts that could be established at a hearing) to create a liberty or property
interest in an opportunity to be released on parole.”). Here, the Illinois home detention and medical
furlough statutes are discretionary. See 730 ILCS 5/5-8A-3 and 730 ILCS 5/3-11-1. Therefore,
petitioners have no liberty or property interest in home detention and Count II is meritless. See, e.g.,
Thompson, 490 U.S. at 463; Grennier, 453 F.3d at 444.


                                                  10
  Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 11 of 40 PageID #:422




claims of injury and must consider the effect on each party of granting or withholding

the requested relief,” paying “particular regard for the public consequences in

employing the extraordinary remedy of injunction.” Winter, 555 U.S. at 24.

      Plaintiffs’ burden in this case is even greater than usual because, rather than

seeking to preserve the status quo, they seek mandatory interim relief directing the

certification of their proposed subclasses 1 and 2, and directing defendants to release

approximately 16,000 offenders. See Dkt. 1 ¶ 105. Mandatory injunctions are “rarely

issued,” interlocutory mandatory injunctions are “even more rarely issued,” and

neither should be issued “except upon the clearest equitable grounds.” W.A. Mack,

Inc. v. Gen. Motors Corp., 260 F.2d 886, 890 (7th Cir. 1958); see also Graham v. Med.

Mut. of Ohio, 130 F.2d 293, 295 (7th Cir. 1997) (“mandatory preliminary writs are

ordinarily cautiously viewed and sparingly issued”); Chicago United Indus. v. City of

Chicago, 445 F.3d 940, 945–46 (7th Cir. 2006).

      Besides seeking mandatory relief, plaintiffs in subclasses 1 and 2 also seek to

obtain a temporary restraining order or preliminary injunction that would give them

substantially all the relief they seek through this lawsuit. That makes plaintiffs’

burden even higher. See, e.g., Boucher, 134 F.3d at 827 n.6 (“A preliminary injunction

that would give the movant substantially all the relief he seeks is disfavored, and

courts have imposed a higher burden on a movant in such cases.”); W.A. Mack, 260

F.2d at 890 (“A preliminary injunction does not issue which gives to a plaintiff the

actual advantage which would be obtained in a final decree.”).




                                          11
     Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 12 of 40 PageID #:423




        Plaintiffs’ motion should be denied not only because they cannot show a

likelihood of success on the merits in light of their inability to surmount the multiple

procedural and substantive legal hurdles discussed below, but also because they have

not demonstrated that the possible harm they face from COVID-19 outweighs the

State’s and the public’s interests. The Court also should reject plaintiffs’ request to

provisionally certify subclasses 1 and 2.

I.      Plaintiffs Are Unlikely to Succeed on the Merits.

         “A plaintiff seeking a preliminary injunction must establish that he is likely

to succeed on the merits.” Winter, 555 U.S at 20. To meet their initial burden,

plaintiffs must show that they have a “better than negligible” chance of success on

the merits. Roland Mach. Co., 749 F.2d at 387. Where it is more likely than not that

a defendant will prevail, injunctive relief is improper, particularly where the balance

of harms tips decidedly in favor of the defendant. See Boucher, 134 F.3d at 826–27,

829 (vacating preliminary injunction as to expelled high school student). Even if a

plaintiff makes the required showing, the court must determine how likely it is that

the plaintiff actually will succeed: “The more likely the plaintiff is to win, the less

heavily need the balance of harms weigh in his favor; the less likely he is to win, the

more need it weigh in his favor.” Roland Mach. Co., 749 F.2d at 387. Moreover, when

there are “two equally credible versions of the facts the court should be highly

cautious in granting an injunction without the benefit of a full trial.” Lawson Prods.,

Inc. v. Avnet, Inc., 782 F.2d 1429, 1440 (7th Cir. 1986) (citation omitted).




                                            12
  Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 13 of 40 PageID #:424




      The Court can and should deny plaintiffs’ motion based on several procedural

bars that defeat plaintiffs’ claims, even before addressing their failure to plead

plausible Eighth Amendment and ADA claims.

      A.     The PLRA, Heck, Rizzo Abstention, and Plaintiffs’ Failure to Exhaust
             their Administrative Remedies Give Plaintiffs No Likelihood of Success.

             1. The Prison Litigation Reform Act bars this Court from ordering
                plaintiffs’ release from prison under the guise of medical furloughs.

      At the outset, plaintiffs have no likelihood of success on the merits because the

Prison Litigation Reform Act does not allow this Court to grant the releases and

transfers to their homes that plaintiffs seek.

      The PLRA is principally codified at 42 U.S.C. § 1997e, but it also encompasses

the provisions of 18 U.S.C. § 3626 concerning appropriate prison condition remedies.

See Davis v. Streekstra, 227 F.3d 759, 761 (7th Cir. 2000); Berwanger v. Cottey, 178

F.3d 834, 836 (7th Cir 1999). Although § 3626 of the PLRA allows federal courts in

limited instances to issue a “prisoner release order,” § 3626(a)(3)(A) unequivocally

provides that “no court shall enter a prisoner release order unless—(i) a court has

previously entered an order for less intrusive relief that has failed to remedy the

deprivation of the Federal right sought to be remedied through the prisoner release

order; and (ii) the defendant has had a reasonable amount of time to comply with the

previous court orders.” 18 U.S.C. § 3626(a)(3)(A); see also U.S. v. Cook County,

Illinois, 761 F. Supp. 2d 794, 796 (N.D. Ill. 2011). Section 3626 also mandates that a

prisoner release order may be entered “only by a three-judge court,” and “only if the

court finds by clear and convincing evidence that—(i) crowding is the primary cause



                                          13
   Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 14 of 40 PageID #:425




of the violation of a Federal right; and (ii) no other relief will remedy the violation of

the Federal right.” 18 U.S.C. §§ 3626(a)(3)(B), (E); see also Cook County, 761 F. Supp.

2d at 796 (three-judge panel reviewing request for prisoner release order).

      This Court cannot issue plaintiffs’ requested relief because only a three-judge

panel can issue the relief they seek. And even a three-judge panel could not grant

plaintiffs’ requested relief because no court has previously entered a less intrusive

order—or any order at all—that attempted to remedy the threat only recently posed

by COVID-19. Indeed, just this last Saturday the three-judge panel assigned to

oversee a prior prisoner release order in California refused to grant the class’s request

to order an additional release of prisoners because of the COVID-19 threat. Plata v.

Newsom, No. 01 C 1351, Dkt. 361, at 9. The class cited that prior order in an effort to

satisfy § 3626, but the court concluded that the prior order dealt with “longstanding

system constitutional deficiencies in California’s prison health care delivery system”

and that any additional prisoner release would have to be specifically “based on

shortcomings” in California’s response to COVID-19. Id.

      These PLRA requirements apply to both legal claims (under the Eighth

Amendment and ADA) that plaintiffs cite to support their requested emergency relief.

Section 3626(g)(2) expressly applies to any “civil action with respect to prison

conditions,” defined as “any civil proceeding arising under Federal law with respect

to the conditions of confinement or the effects of actions by government officials on

the lives of persons confined in prison, but does not include habeas corpus proceedings

challenging the fact or duration of confinement in prison[.]” 18 U.S.C. § 3626(g)(2).



                                           14
   Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 15 of 40 PageID #:426




Thus, plaintiffs must satisfy § 3626 not only for their § 1983 claim, but also for their

ADA claim. See Gillette v Prosper, 858 F.3d 833, 837 (3rd Cir. 2017) (reviewing

district court’s denial of request for three-judge panel for both § 1983 and ADA

claims).

      Plaintiffs original brief cites four federal court orders from late last month in

an attempt to show that it is now common for courts to order the release of detainees

and prisoners to minimize the risks posed by COVID-19. Dkt. 9 at 44. However, all

four cases—Thaker v. Doll, No. 20-CV-0480, Dkt. 47 (M.D. Pa. Mar. 31, 2020);

Coronel v. Decker, No. 20 C 2472, Dkt. 26 (S.D.N.Y. Mar. 27, 2020); Basank v. Decker,

No. 20-CV-2518, Dkt. 11 (S.D.N.Y. Mar. 26, 2020); Flores v. Barr, No. 85-CV-4544,

Dkt. 740 (C.D. Cal. Mar. 28, 2020)—concern immigration detainees in federal

detention centers, not “prisoners” as plaintiffs mischaracterize them in their brief.

Dkt. 9 at 45. The PLRA’s requirements do not apply to immigration detainees because

they do not fall under the PLRA’s definition of a prisoner. See Cohen v. Clemens, 321

Fed. Appx. 739, 743 (10th Cir. 2009); Agyeman v. INS, 296 F.3d 871, 886 (9th Cir.

2002); LaFontant v. INS, 135 F.3d 158, 165 (D.C. Cir. 1998); Ojo v. INS, 106 F.3d 680,

683 (5th Cir. 1997); see also 18 U.S.C. § 3626(g)(3) (defining “prisoner” as “any person

subject to incarceration, detention, or admission to any facility who is accused of,

convicted of, sentenced for, or adjudicated delinquent for, violations of criminal

law….”). Thus, while the immigration detainees in Thaker, Coronel, Basank, and

Flores did not have to satisfy § 3626’s requirements, plaintiffs here do, and their

inability to do so defeats their requested relief.



                                            15
  Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 16 of 40 PageID #:427




      The immigration detainee cases are also inapposite because those courts were

analyzing a “much more protective” and objective Fourteenth Amendment clause

standard that “differs significantly from the standard relevant to convicted prisoners”

who are subject to punishment. See Unknown Parties v Nielsen, No. 15 C 250, 2020

WL 813774, at *2–3 (D. Ariz. Feb. 19, 2020). As argued below, plaintiffs do not and

cannot satisfy the subjective deliberative indifference test that applies to prison

conditions cases.

      Plaintiffs’ supplemental brief filed today makes two critical errors. First, they

insist that they are not seeking the release of any prisoners from any prison, but

rather just a request that certain subclass members be “identified and evaluated

based on a balancing of public safety and public health needs, and transferred

accordingly.” Dkt. 24 at 5. Plaintiffs’ motion flatly contradicts this backpedaling.

Their motion seeks an order for “Defendants to transfer [approximately 16,000 class

members] to their homes to self-isolate via a temporary medical furlough.” Dkt. 9 at

55 (emphasis added). The entire thrust of plaintiffs’ complaint and motion is to ask

the Court to order the Department to release thousands of prisoners to their homes

to allow them to try to avoid COVID-19 there.

      Plaintiffs claim that what they are seeking does not qualify as a “prisoner

release order” as defined in the PLRA, 18 U.S.C. § 3626(g)(4), because anyone

released pursuant to the order would remain under some state control. Dkt. 24 at 5–

6. Both the text of § 3626(g)(4) and the Plata/Coleman cases that plaintiffs rely on

refute this argument. A noted above, a prisoner release order is any order that



                                          16
  Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 17 of 40 PageID #:428




“directs the release from or nonadmission of prisoners to a prison.” 18 U.S.C. §

3626(g)(4). Nothing in § 3626(g)(4) suggests the definition does not apply when the

order has the effect of releasing prisoners to some other less-restrictive environment.

Moreover, the Plata/Coleman three-judge panel expressly ruled that even orders of

release that require supervision fall within the PLRA. Dkt. 361, at 5 (denying

prisoner release order even though the class requested parole and community

supervision).

      Plaintiffs also err by arguing that § 3626 does not apply because prisoner

release orders by their nature redress prison overcrowding, which they claim is not

their concern here. Dkt. 24 at 7. This is nonsense. The threat of COVID-19 exists in

virtually every corner of this planet. But plaintiffs’ case is predicted on their

contention that the Governor “has not taken any steps to substantially reduce the

prison population” through expanded releases, furloughs, and transfers, Dkt.1 ¶ 74,

resulting in crowded prisons that expose prisoners to greater risks of contracting

COVID-19.

      Plaintiffs cite several cases that are inapposite because, unlike this case, they

were not based on alleged harms associated with crowded prisons. Four of the cases

simply involved individual medical or mental health claims and had nothing to do

with crowding. See Reaves v. Dep’t of Corr., 392 F. Supp. 3d 195, 209–10 (D. Mass.

2019); United States v. Wallen, 177 F. Supp. 2d 455, 458 (D. Md. 2001) (also

distinguishable because plaintiff was pretrial detainee); Murphy v. Lane, 833 F.2d

106 (7th Cir. 1987); Johnson v. Harris, 479 F. Supp. 333, 337-38 (S.D.N.Y. 1979). Doe



                                          17
   Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 18 of 40 PageID #:429




v. Younger, Dkt. 24 at Ex. C, concerned a broad class of juveniles, but that opinion

focused on the inappropriateness of keeping juveniles in adult prisons for too long

and also had nothing to do with crowding. The same is true for the specific ruling in

the Plata lawsuit relating to “valley fever” at two California prisons. There is no

indication that crowding was the reason why certain inmates needed to be

transferred elsewhere in the prison system. See Plata v. Brown, 01 C 1351, 2013 WL

3200587, at *9 (N.D. Cal. June 24, 2013) (only reference to crowding was citation to

state’s own conclusion that overall system crowding would make transfers—

necessitated by other issues—difficult to achieve).

      The PLRA bars plaintiffs’ requested relief precisely because the Court’s order

would qualify as a prisoner release order that is geared to redressing the alleged close

connection between prison crowding and the potential spread of COVID-19.

             2. Plaintiffs’ requested relief is Heck-barred.

      Plaintiffs’ Eighth Amendment and ADA claims are barred by Heck v.

Humphrey, 512 U.S. 477 (1994), because it is apparent from their requested relief

that plaintiffs are challenging the fact of their current confinement in Illinois prisons,

rather than any conditions at those facilities. In Heck, the Supreme Court drew a line

between claims that must proceed under the federal habeas statute and claims that

are cognizable under § 1983. Specifically, the Court held that a § 1983 claim that

necessarily requires a prisoner to establish the invalidity of his conviction or sentence

does not accrue until the prisoner has obtained the favorable termination of that

conviction or sentence through federal habeas or similar state remedies. Id. at 486–



                                           18
   Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 19 of 40 PageID #:430




87. Later decisions refined that doctrine and clarified that any § 1983 action that, if

successful, would necessarily imply the invalidity of the fact or duration of a

prisoner’s confinement is barred. Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005).

Heck thus bars actions challenging the fact or duration of a prisoner’s confinement,

but it does not prohibit § 1983 claims challenging the conditions of that confinement.

Savory v. Cannon, 947 F.3d 409, 422–34 (7th Cir. 2020) (en banc); see also

Muhammad v. Close, 540 U.S. 749, 754–55 (2004). The relevant question for purposes

of deciding if a claim must be brought under habeas or § 1983 is whether the prisoner

is challenging the fact or duration of his confinement, or merely its conditions.

       In Graham v. Broglin, 922 F.2d 379, 381 (7th Cir. 1991), the Seventh Circuit

noted that it can sometimes be difficult to determine whether a prisoner is

challenging the fact of confinement or its conditions, especially when “the prisoner is

seeking not earlier freedom, but transfer from a more to a less restrictive form of

custody.” In that circumstance, courts should ask if the prisoner is seeking “a

quantum change in the level of custody,” in which case habeas is the proper remedy,

or if the prisoner is just seeking transfer to a different program, location, or

environment, in which case § 1983 is appropriate. Id. A prisoner seeks a quantum

change in custody when, for example, he requests “freedom subject to the limited

reporting and financial constraints of bond or parole or probation, or the run of the

prison in contrast to . . . disciplinary segregation.” Id.

       Applying Graham, the First Circuit has held that an action by prisoners

challenging their re-incarceration after having been on electronic supervision fell on



                                            19
  Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 20 of 40 PageID #:431




the habeas side of the line because the difference between incarceration and

electronic supervision “can fairly be described as a quantum change in the level of

custody.” Gonzalez-Fuentes v. Molina, 607 F.3d 864, 873 (1st Cir. 2010). The court

noted that, unlike incarcerated prisoners, those on electronic supervision could “live

with family members, work daily jobs, attend church, and reside in their own homes.”

Id. at 873–74. By contrast, claims challenging a transfer to a different location within

the prison system do not seek a quantum change in the level of custody. See Johnson

v. Litscher, 260 F.3d 826, 831 (7th Cir. 2001); Pischke v. Litscher, 178 F.3d 497, 499

(7th Cir. 1999); Falcon v. U.S. Bureau of Prisons, 52 F.3d 137, 139 (7th Cir. 1995).

      In this case, plaintiffs are seeking three types of relief: immediate medical

furlough for subclasses 1 and 2 (the subject of the motion); immediate transfer to

home detention for subclasses 3–5; and an immediate award of 180 days of sentencing

credit for subclass 6. Dkt. 1 at 46–47. Each of these requests for relief seeks a

quantum change in the level of the relevant class members’ custody.

      Although plaintiffs do not seek preliminary relief for subclass 6, their claim

that the members of subclass 6 should receive 180 days of sentencing credit is barred

under a basic Heck analysis because awarding that credit would shorten the length

of those prisoners’ sentences. See Edwards v. Balisok, 520 U.S. 641, 646–47 (1997)

(claim seeking reinstatement of good-time credits is barred). That claim directly

challenges the duration of the prisoners’ confinement.

      Plaintiffs’ claims for transfer to home detention (subclasses 3–5, also not part

of the present motion) are barred because the differences between incarceration and



                                          20
   Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 21 of 40 PageID #:432




home detention “can fairly be described as a quantum change in the level of custody.”

Gonzalez-Fuentes, 607 F.3d at 873. Unlike an incarcerated prisoner, those on home

detention can live with family members in their own homes and may leave their

homes to, among other things, go to work or school and attend religious services. 730

ILCS 5/5-8A-4(A). Relief for those in subclasses 3–5 is barred because plaintiffs in

those groups are seeking freedom subject to limited reporting and constraints. See

Graham, 922 F.2d at 381.

      The claims for medical furlough for those in subclasses 1 and 2 (the subject of

the requested emergency relief) are barred because those plaintiffs seek freedom from

a prison facility to live in various locations (one in Florida) with limited oversight and

reporting. See Dkt. 1 at 36–39. Indeed, medical furlough may be an even greater

change in the level of custody than home detention because it does not impose the

same limits on the ability to leave the home. Compare 730 ILCS 5/3-11-1 (furloughs)

with 730 ILCS 5/5-8A-4 (home detention). Consequently, all three types of relief that

plaintiffs request cannot be obtained under § 1983 without violating Heck.

      Although plaintiffs claim their rights have been violated because they have

been deprived of “reasonably safe living conditions,” Dkt. 1 at 43–46, they fail to seek

any relief that would improve those allegedly unsafe conditions. Instead, they seek

immediate release from prison, whether through medical furlough, home detention,

or a shortening of their sentences. Id. at 46–47. And while a claim that, if successful,

might lead to a speedier release does not necessarily render it Heck-barred, see

Wilkinson, 544 U.S. at 82; Richmond v. Scibana, 387 F.3d 602, 605 (7th Cir. 2004),


                                           21
  Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 22 of 40 PageID #:433




plaintiffs here are directly seeking immediate release from prison. Plaintiffs are

therefore challenging the fact of their confinement, rather than any conditions that

have been imposed, and such claims are not cognizable under § 1983.

      In addition, the potential availability of a prisoner release order, entered by a

three-judge court after other less intrusive relief has proved unsuccessful, under the

PLRA, 18 U.S.C. § 3626(a)(3), does not alter the Heck analysis. In Brown v. Plata,

563 U.S. 493, 517–522 (2011), the Supreme Court upheld prisoner release orders

based on the finding that overcrowding had caused a shortfall in prison resources

that in turn led to unsafe living conditions and ineffective medical care. The release

order thus served the purpose of improving prison conditions by reducing the demand

for existing services and thereby increasing the proportional availability of those

resources. Here, by contrast, plaintiffs are not seeking the release of other prisoners

to improve the conditions that they encounter in prison but are instead seeking their

own release. Consequently, they are challenging the fact of their confinement and

their section 1983 action is barred under Heck.

             3. The Court should abstain from interfering in the administration of
                Illinois prisons.

      Given the extraordinary nature of the injunctive relief that plaintiffs seek, the

Court should abstain pursuant to Rizzo v. Goode, 423 U.S. 362 (1976), where the

Supreme Court instructed that to obtain injunctive relief on a matter traditionally

reserved to the discretion of a state or local government agency, a plaintiff must

overcome the steep hurdle set by “the well-established rule that the Government has

traditionally been granted the widest latitude in the ‘dispatch of its own internal

                                          22
  Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 23 of 40 PageID #:434




affairs.’” Id. at 378–79 (quotations omitted). In such cases, federal courts are to issue

injunctions “sparingly, and only in a clear and plain case.” Id. at 378. This strong

preference against intrusive injunctive relief is primarily founded on “delicate issues

of federal state relationships” (Id. at 380 (quotation omitted)), which are premised on

“the principles of equity, comity, and federalism.” Id. at 379 (quotation omitted).

      The Seventh Circuit recently affirmed the continuing relevance of Rizzo as an

extension of the Younger abstention doctrine, which “limit[s] federal court review of

local executive actions.” Courthouse News Serv. v. Brown, 908 F.3d 1063, 1071 (7th

Cir. 2018). The plaintiffs in Courthouse News sought a preliminary injunction

compelling the Cook County Clerk to immediately make all complaints filed available

to the press, rather than waiting for a period until the complaints were processed.

The Seventh Circuit rejected the injunction, observing that “federal courts must be

constantly mindful of the ‘special delicacy of the adjustment to be preserved between

federal equitable power and State administration of its own law.’” Id. at 1073 (quoting

Rizzo, 423 U.S. at 378).

      The considerations of federalism and comity underlying Rizzo weigh especially

heavily when considering the administration of a state prison system, where the

Supreme Court has noted that “[i]t is difficult to imagine an activity in which a State

has a stronger interest, or one that is more intricately bound up with state laws,

regulations, and procedures, than the administration of its prisons. . . . Since these

internal problems of state prisons involve issues so peculiarly within state authority




                                           23
   Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 24 of 40 PageID #:435




and expertise, the States have an important interest in not being bypassed in the

correction of those problems.” Preiser v. Rodriguez, 411 U.S. 475, 491–92 (1973).

      Courts in this circuit have relied on Rizzo when declining to interfere in

decisions affecting the administration of state prisons. As Judge Durkin recently

explained, “the courts do not generally second-guess inmate housing decisions”

because it is “not ‘the task of federal courts to oversee discretionary housing decisions

made by state prison officials.’” Boykin v. Fischer, No. 16-CV-50160, 2019 WL

6117580, at *14 (N.D. Ill. Nov. 18, 2019) (quoting Del Rio v. Schwarzenegger, No. 09-

CV-0214, 2010 WL 347888, at *5 (C.D. Cal. Jan. 20, 2010)). “Where a plaintiff

requests an award of remedial relief that would require a federal court to interfere

with the administration of a state prison, ‘appropriate consideration must be given to

principles of federalism in determining the availability and scope of [such] relief.’” Id.

(quoting Rizzo, 423 U.S. at 379); see also Cornille v. Lashbrook, No. 19-CV-002, 2019

WL 366562, at *6 (S.D. Ill. Jan. 30, 2019) (denying TRO seeking a transfer to another

prison); Conway v. Wagnor, No. 19-CV-036, 2019 WL 183903, at *1–2 (S.D. Ill. Jan.

14, 2019) (denying TRO seeking immediate medical treatment with a specialist and

a transfer); Boykin v. Dixon Mental Health Servs., No. 16-CV-50160, 2018 WL

8806095, at *3 (N.D. Ill. Oct. 15, 2018) (“the courts are not engaged in the business of

supervising inmate housing decisions”).

      The injunctive relief plaintiffs seek in this case is far more intrusive than in

any of the cases cited above. Rather than seeking a transfer for a single prisoner,

plaintiffs seek to compel the Department to release approximately 16,000 prisoners



                                           24
  Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 25 of 40 PageID #:436




immediately, with no consideration of the Department’s administrative, safety, and

security concerns. The Court is not in a better position than the Department to

determine who may safely be released on home detention or medical furlough and

who may not. Consistent with the Supreme Court’s directive in Rizzo, this Court

should exercise judicial restraint and deny plaintiffs’ motion.

             4. Plaintiffs do not and cannot allege they have exhausted their
                administrative remedies.

      Plaintiffs’ motion also should be denied because plaintiffs do not and cannot

allege they exhausted their administrative remedies. The PLRA requires an inmate

to exhaust “such administrative remedies as are available” before bringing suit to

challenge prison conditions. Ross v. Blake, 136 S. Ct. 1850, 1854–55 (2016) (citing 42

U.S.C. § 1997e(a)). The unavailability of remedies is the only exception to the

exhaustion requirement. Id. at 1856–57 (rejecting any additional exception under

“special circumstances” and explaining that the mandatory exhaustion regime

forecloses judicial discretion). The Court in Ross identified three circumstances where

a grievance procedure could be deemed unavailable: (1) prison officials consistently

refuse to provide any relief to inmates; (2) an ordinary prisoner is unable to figure

out the procedure; and (3) prison officials use intimidation or misrepresentation to

thwart any ability for inmates to use the procedure. Id. at 1859–60. Plaintiffs do not

suggest any of those circumstances exist here.

      IDOC regulations provide the grievance procedures committed persons must

follow. See 20 Ill. Adm. Code § 504.800, et seq. A prisoner may submit an emergency

grievance directly to the warden, and the warden may determine that the grievance

                                          25
  Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 26 of 40 PageID #:437




should be handled on an emergency basis. Id. §§ 504.840(a), (b). Plaintiffs do not

allege that any of them filed a grievance over COVID-19 or that IDOC’s grievance

procedure is unavailable to them. And although prisoners need not plead they have

met the exhaustion requirement (an affirmative defense) to bring a claim, see Jones

v. Bock, 549 U.S. 199, 216 (2007), the Court should not grant plaintiffs what amounts

to their ultimate relief through mandatory medical furloughs before defendants can

move for a Pavey hearing. See Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008)

(exhaustion issue should be decided at early stage of lawsuit).

      B.     Plaintiffs Are Not Likely to Succeed on their Eighth Amendment and
             ADA Claims Because They Do Not Meet the Plausibility Standard.

             1. Plaintiffs do not allege the Governor or Director recklessly
                disregarded a recognized risk to an inmate’s health or safety.

      The Eighth Amendment prohibits cruel and unusual punishments. U.S. Const.

amend. VIII. Among the punishments the amendment forbids is the “unnecessary

and wanton” infliction of suffering caused by an official’s deliberate indifference to a

prisoner’s serious medical needs. Estelle v. Gamble, 429 U.S. 97, 103-04 (1976). To

establish deliberate indifference, prisoners must prove that the prison official both

knew of and disregarded an excessive risk to their health or safety. Farmer v.

Brennan, 511 U.S. 825, 837 (1994). Courts therefore perform a two-step analysis:

“first examining whether a plaintiff suffered from an objectively serious medical

condition, and then determining whether the individual defendant was deliberately




                                          26
   Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 27 of 40 PageID #:438




indifferent to that condition.” Petties v. Carter, 836 F.3d 722, 727–28 (7th Cir. 2016)

(en banc).

       Although defendants do not dispute their awareness that COVID-19 poses

serious risks to prisoners and prison staff, they absolutely dispute that plaintiffs have

plausibly alleged that the Governor (even assuming he is a proper defendant) or the

Department’s Director was deliberately indifferent to that risk generally, let alone

indifferent to any specific risk to any particular plaintiff. Plaintiffs do not allege that

any of them has COVID-19 or has been deprived of any necessary care based on any

of their particular medical conditions.

       Deliberate indifference “describes a state of mind more blameworthy than

negligence.” Farmer, 511 U.S. at 835; accord Whiting v. Wexford Health Sources, Inc.,

839 F.3d 658, 662 (7th Cir. 2016) (“evidence of medical negligence is not enough to

prove deliberate indifference”). To establish a constitutional violation, the prisoner

must show that the response was so deficient that it constituted criminal

recklessness. Farmer, 511 U.S. at 839-40; see also Lee v. Young, 533 F.3d 505, 509

(7th Cir. 2008) (providing that “negligence or even gross negligence is not enough; the

conduct must be reckless in the criminal sense”). The deliberate indifference standard

imposes a “high hurdle” and requires a showing “approaching a total unconcern for

the prisoner’s welfare.” Rosario v. Brawn, 670 F.3d 816, 821 (7th Cir. 2012) (internal

quotations and citation omitted).

       An official’s response to a risk of harm can defeat an allegation of deliberate

indifference even if the risk is not ultimately averted. Farmer, 511 U.S. at 844.



                                            27
  Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 28 of 40 PageID #:439




Accordingly, a defendant is “not required to take perfect action or even reasonable

action.” Cavalieri v. Shepard, 321 F.3d 616, 622 (7th Cir. 2003). This standard

ensures that “the mere failure . . . to choose the best course of action does not amount

to a constitutional violation.” Peate v. McCann, 294 F.3d 879, 882 (7th Cir. 2002).

      Ignoring these established holdings, plaintiffs predicate their case on a

disagreement about what they believe to be the best course of action to protect them

and other prisoners from possible exposure to COVID-19. Plaintiffs acknowledge the

Department has released at least 300 prisoners, Dkt. 1 ¶ 83, but they complain the

Governor and Director have not acted with more “urgency or decisiveness” to release

“substantially” more. Id. ¶¶ 73–74. Plaintiffs plainly based their case on what they

believe is reasonable, asserting that defendants have “failed to take reasonable

measures” to secure more early releases through various means. Id. ¶ 111. By basing

their claim on what they believe to be a reasonable course of conduct, plaintiffs

improperly seek to equate their Eighth Amendment claim with malpractice, contrary

to the Court’s directive in Estelle, 429 U.S. at 106 (“malpractice does not become a

constitutional violation merely because the victim is a prisoner”).

      In short, plaintiffs’ focus on the reasonableness of defendants’ actions is legally

insufficient to make a plausible showing that defendants were and continue to be

subjectively and recklessly indifferent. Their allegations do not make the required

“clear showing” that they are likely to succeed on their deliberate indifference claim.

      Although the Court can and should deny plaintiffs’ motion based solely on the

defects in plaintiffs’ unverified pleading (based heavily on inadmissible hearsay



                                          28
  Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 29 of 40 PageID #:440




exhibits), the Court also can take judicial notice of the public actions taken by the

Governor and the Department of Corrections to combat COVID-19 within the State

of Illinois generally, and within the Department of Corrections specifically. Those

actions, summarized above, refute any notion that defendants’ responses to COVID-

19 may be fairly or plausibly characterized as recklessly indifferent. Plaintiffs have

no likelihood of success on their deliberate indifference claim.

             2. Plaintiffs are not “qualified individuals” under the ADA and do not
                plausibly allege they are being denied services because of their
                alleged disabilities.

      Title II of the ADA prohibits public entities from discriminating against

qualified individuals with disabilities by depriving them of opportunity to participate

in the services, programs, or activities of the public entity because of their

disabilities. 42 U.S.C. § 12132.

      Title II of the ADA applies to prisons, see Pennsylvania Dept. of Corrections v.

Yeskey, 524 U.S. 206 (1998), and prisoners may sue state officials in their official

capacity for prospective injunctive relief under Title II. Brueggeman ex rel.

Brueggeman v. Blagojevich, 324 F.3d 906, 912 (7th Cir. 2003). But to assert a valid

claim under Title II, plaintiffs must have a “qualifying disability” and must show a

denial of benefits of services, programs, or activities through discrimination “by

reason of” their disability. Culvahouse v. City of LaPorte, 679 F. Supp. 2d 931, 937

(N.D. Ind. 2009) (quoting Frame v. City of Arlington, 575 F.3d 432, 435 (5th Cir.

2009)); see also Love v. Westville Corr. Ctr., 103 F.3d 558, 560 (7th Cir. 1996).




                                          29
  Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 30 of 40 PageID #:441




       The ten plaintiffs here cannot clearly establish that they meet the required

“otherwise qualified” standard. “An otherwise qualified person is one who is able to

meet all of a program's requirements in spite of his handicap.” Southeastern

Community College v. Davis, 442 U.S. 397, 406 (1979) (emphasis added). Plaintiffs

seek release under the Illinois medical furlough statute, 730 ILCS 5/3-11-1. This

statute permits the release of offenders on a medical furlough for purposes of

obtaining medical services that are not otherwise available. The Governor’s Executive

Order issued on April 6, 2020 removes the “not otherwise available” requirement and

allow the Director discretion to permit the release of offenders on a medical furlough

more    generally    for   purposes     of        obtaining   medical,   psychiatric   or

psychological services. But regardless, plaintiffs make no allegations suggesting that

any one of them, let alone others in subclasses 1 and 2 (medically vulnerable and over

age 55), qualify for a furlough under the statute even as modified by the Executive

Order. To the contrary, plaintiffs admit they are seeking release not to obtain

medical, psychiatric or psychological services, but rather so they can leave prison to

live in another location in an effort to avoid contracting COVID-19. Dkt. 9 at 54; Dkt.

1 ¶¶ 93–100. Accordingly, plaintiffs are not “qualified” under the ADA because they

have not alleged anything suggesting that they are eligible for a furlough under 730

ILCS 5/3-11-1.

       Plaintiffs also do not plausibly allege any discrimination against them by

reason of any claimed disability. A plaintiff “may establish discrimination by

presenting evidence that the defendant intentionally acted on the basis of the



                                             30
  Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 31 of 40 PageID #:442




disability, the defendant refused to provide a reasonable modification, or the

defendant’s     denial    of    benefits    disproportionately     impacts      disabled

people.” Culvahouse, 679 F. Supp. 2d at 937 (relying upon Washington v. Ind. High

Sch. Athletic Assn., Inc., 181 F.3d 840, 847 (7th Cir. 1999)). Plaintiffs bring their ADA

claims under two different theories: reasonable modification or accommodation, and

disparate impact. Both theories fail.

      The ADA requires state and local entities to make “reasonable modifications”

to policies, rules, and practices so that people with disabilities can participate in

public programs and services. 42 U.S.C. § 12131(2). Whether a modification is

considered reasonable depends on the specific circumstances and modifications

sought. To decide what constitutes a “reasonable modification” for a prisoner, courts

weigh the needs of prisoners with disabilities against the structural, financial, and

administrative concerns of the prison. In particular, courts consider (1) whether the

modification will “fundamentally alter” a program or activity, (2) the cost of the

modification, and (3) the burden the modification would have on administration of

the prison. 28 C.F.R. §§ 35.130(b)(7), 35.150(a)(3), 35.164. Courts also may consider

concerns relating to prison management, prisoner rehabilitation, and safety. See, e.g.,

Randolph v. Rodgers, 170 F.3d 850, 859 (8th Cir. 1999) (prison could present evidence

that providing an interpreter for a deaf prisoner at disciplinary hearings created

safety and security concerns); Love, 103 F.3d at 561 (prison could justify its refusal

to make reasonable accommodations because of the overall demands of running a

prison).



                                           31
  Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 32 of 40 PageID #:443




      Here, there are obvious administrative, safety, and security concerns posed by

plaintiffs’ request for a release of some 16,000 offenders in subclasses 1 and 2 at once.

First, the administrative effort needed to accomplish this task would be massive.

IDOC staff are currently working around the clock to take all measures necessary to

prevent and treat COVID-19. To redirect resources to release all plaintiffs in

subclasses 1 and 2 on medical furlough would significantly hinder these efforts.

Second, even a “temporary” release of approximately 16,000 offenders, with limited

or no oversight, would present significant safety and security concerns for the

prisoners themselves and for the public at large.

      Plaintiffs contend that defendants’ current practice related to releases and

transfers to combat COVID-19 disparately impact them because they are medically

vulnerable. Dkt. 9 at 48. But plaintiffs fail to provide any appropriate comparables

necessary to create a plausible inference of any disparate effect on them.

      “Unlike a claim for disparate treatment, a claim for disparate impact doesn't

require proof of intentional discrimination.” Albuquerque Pub. Sch., 813 F.3d at

1298 (internal quotation marks and citations omitted). Instead, to “prove a case

of disparate impact discrimination, the plaintiff must show that a specific policy

caused a significant disparate effect on a protected group.” Id. (internal quotation

marks and citation omitted). “This is generally shown by statistical evidence

involving the appropriate comparables necessary to create a reasonable inference

that any disparate effect identified was caused by the challenged policy and not other

causal factors.” Id. (internal quotation marks and citation omitted). “Moreover,



                                           32
      Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 33 of 40 PageID #:444




a disparate impact claim must allege a pattern or practice of discrimination, not

merely an isolated instance of it.” Id. (citation omitted).

         Plaintiffs fail to provide any appropriate comparables necessary to create a

plausible inference of any disparate effect. Instead, plaintiffs rely entirely on

conclusory claims about the unprecedented impact of COVID-19. In doing so,

plaintiffs admit that any disparate effect is caused by COVID-19, not defendants’

policies. Their assertions are facially insufficient to establish a plausible disparate

impact claim.

         The Court should deny plaintiffs’ motion because they cannot clearly establish

a likelihood of success on the merits of their deliberate indifference or ADA claims.

II.      Plaintiffs Have Not Demonstrated They Face the Kind of Irreparable Harm
         Necessary to Warrant Their Requested Extraordinary Relief.

         Plaintiffs’ motion also should be denied because they cannot establish

irreparable harm. Winter, 555 U.S. at 22. Plaintiffs argue that there is a “possibility

that absent immediate relief from the Court, vulnerable prisoners will be infected

with COVID-19.” Dkt. 9 at 64 (emphasis added). But the Supreme Court in Winter

confirmed that the “possibility” of irreparable harm is not enough; plaintiffs must

“demonstrate that irreparable injury is likely in the absence of an injunction.” 555

U.S. at 22 (emphasis in original).

         In Orr v. Shicker, 2020 WL 1329659, at *8–10 (7th Cir. Mar. 23, 2020), the

Seventh Circuit recently adhered to Winter by striking down a preliminary injunction

and reversing class certification of two classes of Illinois prisoners who complained

about lack of treatment for the hepatitis C virus (HCV). The court instructed that

                                           33
   Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 34 of 40 PageID #:445




irreparable harm is a harm that “cannot be repaired,” and a plaintiff “must

demonstrate that he will likely suffer irreparable harm absent obtaining preliminary

injunctive relief.” Id. at *9 (citing Whitaker By Whitaker v. Kenosha Unified Sch.

Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1044 (7th Cir. 2017)). The court rejected the

district court’s preliminary injunction based on the alleged possibility of harm caused

by HCV; the court noted that injunctive relief based on a possibility of harm “is

inconsistent with our characterization of injunctive relief as an extraordinary remedy

that may only be awarded upon a clear showing that the plaintiff is entitled to such

relief.” Id. (citing Winter, 555 U.S. at 22).

       Here, defendants do not underestimate the possible risk COVID-19 poses to

the IDOC prison population and staff. But, like the plaintiffs in Orr, plaintiffs’ case

is flawed because it is based on the possibility that a substantial risk might arise from

COVID-19 generally, not that any named plaintiff faces a particular probable harm.

III.   The Harm to the State and Public if an Injunction Issues Outweighs the
       Possible Harm to Plaintiffs Absent an Injunction.

       Under the “balance of harms” portion of the analysis, plaintiffs must establish

that “the harm they would suffer without the injunction is greater than the harm that

preliminary relief would inflict on the defendants.” Mich. v. U.S. Army Corps of Eng’g,

667 F.3d 765, 769 (7th Cir. 2011). Where, as here, a movant shows a low likelihood of

success on the merits, the movant “must compensate for the lesser likelihood of

prevailing by showing the balance of harms tips decidedly in favor of the movant.”

Boucher, 134 F.3d at 826 n.5 (emphasis in original).




                                            34
  Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 35 of 40 PageID #:446




      The court also should consider whether a preliminary injunction would cause

harm to the public interest. Platinum Home Mort. Corp. v. Platinum Fin. Group, Inc.,

149 F.3d 722, 726 (7th Cir. 1998). As discussed above, even a “temporary” release of

approximately 16,000 convicted felons, with limited or no oversight, and without the

detailed risk assessment performed by the Department before any prisoner is

released, would present significant safety and security concerns for the prisoners

themselves and for the public at large.

      Plaintiffs’ requested relief also is not in the public interest because it would

drastically interfere with the State’s ability to manage its own prison system. Rowe

v. Finnan, No. 11-CV-524, 2013 WL 74609, at *2 (S.D. Ind. Jan. 4, 2013). As discussed

above, the Court should “afford appropriate deference and flexibility to state officials

trying to manage a volatile environment.” Id. (quoting Sandin v. Conner, 515 U.S.

472, 483 (1995)). “Any injunction issued against prison officials dealing with the day-

to-day operation of the prison system may cause substantial harm to both public and

private interests.” Id. The injunction sought here, which would strip the Department

of the most basic control over its prison system—the power to determine who may be

safely released—would cause substantial harm to the public interest, as well as to

the interests of the victims of plaintiffs’ crimes. It also would interfere with the

Department’s efforts to make sure prisoners are properly released to a safe home or

host site. Plaintiffs’ request that they and the Court substitute their own judgment

for the Department’s in determining who may be safely released from prison and on

what conditions, is not responsible or in keeping with the public interest.



                                          35
   Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 36 of 40 PageID #:447




      Although defendants do not minimize the possibility that prisoners may

contract COVID-19 (and in fact are taking significant actions to prevent the spread

of COVID-19), that possibility does not outweigh the harm to the public if the Court

were to interfere with the Department’s current efforts to protect prisoners and

prison staff, including through the release of prisoners in a manner that is as safe as

possible and consistent with Illinois law. The balance of equities weighs against

granting plaintiffs’ requested relief.

IV.   The Court Should Not Provisionally Certify Subclasses 1 and 2.

      In their motion, plaintiffs ask the Court to “preliminarily certify Plaintiffs’

proposed subclasses 1 and 2.” Dkt. 8 at 6, 21; Dkt. 9 at 55. The Court should decline

that request.

      Plaintiffs bear the burden of establishing the propriety of class certification by

a preponderance of the evidence. Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623

(1997); Orr, 2020 WL 1329659, at *4. Rule 23 provides several requirements for class

certification, and the failure to satisfy even one of them precludes class certification.

Arreola v. Godinez, 546 F.3d 788, 794 (7th Cir. 2008).

      When deciding whether to certify a class, courts must conduct a rigorous

analysis, including consideration of merits evidence where appropriate. For example,

in Szabo v. Bridgeport Machines, Inc., 249 F.3d 672, 675 (7th Cir. 2001), the Seventh

Circuit admonished the district court for ignoring evidence that undermined class

certification and accepting the allegations of the complaint as true. In short, “a

district court must make whatever factual and legal inquiries are necessary to ensure



                                           36
   Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 37 of 40 PageID #:448




that requirements for class certification are satisfied before deciding whether a class

should be certified, even if those considerations overlap the merits of the case.” Am.

Honda Motor Co., 600 F.3d at 815; see also Spano v. Boeing Co., 633 F.3d 574, 583

(7th Cir. 2011).

      In this case, plaintiffs have presented no actual evidence about the proposed

class. They rely on the allegations of their complaint and multiple hearsay exhibits,

but that is not enough. Szabo, 249 F.3d at 675. The Court should deny preliminary

certification for this reason alone.

      Moreover, the proposed subclasses clearly lack commonality and typicality. To

meet the commonality requirement, plaintiffs’ claims “must depend upon a common

contention . . . of such a nature that it is capable of classwide resolution—which

means that determination of its truth or falsity will resolve an issue that is central to

the validity of each one of the claims in one stroke.” Orr, 2020 WL 1329659, at *5

(quoting Wal-Mart, 564 U.S. at 350). “What matters to class certification . . . is not

the raising of ‘common’ questions—even in droves—but, rather the capacity of a

classwide proceeding to generate common answers apt to drive the resolution of the

litigation.” Chicago Teachers Union, Local No. 1 v. Bd. of Ed. of City of Chicago, 797

F.3d 426, 434 (7th Cir. 2015) (quoting Wal-Mart, 564 U.S. at 350 (emphasis in

original)). “Dissimilarities within the proposed class are what have the potential to

impede the generation of common answers.” Orr, 2020 WL 1329659, at *5 (quoting

Wal-Mart, 564 U.S. at 350).




                                           37
  Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 38 of 40 PageID #:449




      Plaintiffs here posit three common questions: whether COVID-19 poses a

substantial risk of harm, whether defendants have measures available to them to

reduce the prison population, and whether defendants have failed to use those

measures effectively. Dkt. 8 at 11. These are not common questions because the

answers to them would not “drive the resolution of the litigation.” Even if the Court

were to determine that the answer to each of these questions is yes, that would not

establish that every member of subclasses 1 and 2 should be released on a medical

furlough. There are important differences among the individual members of the

proposed subclasses that preclude any common resolution of this case. These

differences include whether the prisoner can obtain necessary medical care within

the prison system; whether the prisoner can be safely furloughed; whether the

prisoner has a safe host site; whether that host site poses less risk of infection than

the prisoner’s current facility; and whether the class member might potentially put a

vulnerable family member at risk of infection at the host site. The Department should

be able to evaluate these factors before deciding whether to grant any furlough. Thus,

resolution of plaintiffs’ asserted common questions would not resolve this case.

      Typicality is lacking for the same reasons. To meet the typicality requirement,

a class representative must be part of the class and must “possess the same interest

and suffer the same injury” as the other class members. Orr, 2020 WL 1329659, at *6

(quoting Wal-Mart, 564 U.S. at 348). The commonality and typicality requirements

“tend to merge.” Spano, 633 F.3d at 586 (quoting General Tel. Co. of the Southwest

v. Falcon, 457 U.S. 147, 157 n.13 (1982)).


                                             38
      Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 39 of 40 PageID #:450




          Here, even the limited information alleged about the proposed representatives

of subclasses 1 and 2 shows they have significant differences from the rest of the class,

defeating typicality. These include the following:

             The safety risk that the class member poses both to his/her immediate
              family and to the public. For example, Gerald Reed is serving a life sentence
              for murder, and was convicted of aggravated kidnapping and attempted
              robbery in the same event.16 Tewkunzi Green has 21 years left on a 34-year
              sentence for murder,17 and Carl Reed has eight years left on a 27-year
              sentence for murder.18 These plaintiffs may argue they do not pose a safety
              risk to the public, but the Department is entitled to make its own
              determination on this point.

             Whether the class member has a safe host site. Danny Labosette alleges
              that he is “eligible to be transferred to home detention at his mother’s home
              in Florida.” Dkt. 8 at 16–17. But any transfer to Florida would require the
              approval of Florida’s Department of Parole under the Interstate Compact
              for Adult Supervision, and Florida is not accepting any discretionary
              transfers at this time. See https://www.interstatecompact.org/covid19.
              Plaintiffs do not indicate that Mr. Labosette would be considered a
              “returning resident” of Florida, nor that he has been approved for transfer
              by Florida.

             Whether the class member might potentially put a vulnerable family
              member at risk. William Richard (age 66), Gerald Reed (age 57), and Danny
              Labosette (age 56) all plan to live with their mothers upon release. Dkt. 8
              at 15–16. These plaintiffs’ mothers are likely much older than these
              plaintiffs and therefore more at risk of infection.

          In summary, there are significant differences among members of the proposed

subclasses 1 and 2 that impede any single injunctive remedy. Because commonality

and typicality are lacking, neither the class nor the proposed subclasses should be

certified.




16   See https://www.idoc.state.il.us/subsections/search/inms_print.asp?idoc=N32920.
17   See https://www.idoc.state.il.us/subsections/search/inms_print.asp?idoc=R84568.
18   See https://www.idoc.state.il.us/subsections/search/inms_print.asp?idoc=R48993.

                                                   39
  Case: 1:20-cv-02093 Document #: 26 Filed: 04/06/20 Page 40 of 40 PageID #:451




                                   CONCLUSION

      Defendants have moved quickly and aggressively to take concrete actions to

protect the health and safety of prisoners, prison staff, and the public. But neither

defendants nor the Court can or should, as plaintiffs suggest, release thousands of

prisoners under the medical furlough statute simply because they are over 55 years

old or have underlying medical conditions. This is against the public interest, and it

is prohibited by the PLRA and binding case law.

      Plaintiffs have not presented plausible claims giving them a likelihood of

success on the merits on their Eighth Amendment and ADA claims, and they have

not demonstrated more than a possibility of harm. That possibility does not outweigh

the State’s and the public’s interest in ensuring that any released prisoners, and the

communities they might go, to are appropriately protected through the measures the

Department is already taking consistent with Illinois law.

      For all of these reasons, the Court should deny plaintiffs’ motion for a

temporary restraining order or a preliminary injunction.

Dated: April 6, 2020                       Respectfully Submitted,

KWAME RAOUL                                /s/ R. Douglas Rees
Attorney General of Illinois               R. DOUGLAS REES

Nicholas S. Staley                         Deputy Attorney General, Civil Litigation
Colleen Shannon                            Office of the Illinois Attorney General
Office of the Illinois Attorney General    100 West Randolph Street, 13th Floor
100 West Randolph Street                   Chicago, Illinois 60601
Chicago, Illinois 60601                    (312) 814-3498
                                           drees@atg.state.il.us




                                          40
